IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Condemnation of Fee Simple Title        :
to 0.069 Acres of Vacant Land and       :
Certain Easements Owned by              :
Brandywine Village Associates           :
(UPI # 30-5-226) and Condemnation       :
of Fee Simple Title to 1.93 Acres and   :
a Temporary Grading Easement Over       :    No. 1409 C.D. 2017
0.26 Acres of Vacant Land Owned by      :
 L&R Partnership and John R.            :
Cropper (UPI #30-2-47) for a Public     :
Sheet                                   :
                                        :
Appeal of: Brandywine Village           :
Associates, L&R Partnership, and        :
John R. Cropper                         :


                                    ORDER

            NOW, August 14, 2018, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge